*298Order, Supreme Court, New York County (Edward H. Lehner, J.), entered June 19, 2006, which granted plaintiffs motion to enjoin defendant from prosecuting an action it has filed against plaintiff in Superior Court (Orange County), California, unanimously affirmed, with costs.
In the interest of preventing duplicative litigation that might lead to conflicting results, and to prevent the waste of judicial resources and unnecessary legal expenses, the court did not improvidently exercise its discretion by invoking its equity power to enjoin defendant from prosecuting the California action (see Matter of Baby Girl S., 181 Misc 2d 117, 130 [1999]; Matter of Johnson, 142 Misc 2d 388 [1988], affd 145 AD2d 388 [1988]). The California action was commenced 10 months after the instant litigation was initiated, and only weeks after the IAS court had denied defendant’s motion for a stay of this action based on an alleged agreement to arbitrate. The underlying issue in both cases is the existence or nonexistence of a licensing agreement and the parties’ intent with respect thereto.
We have considered defendant’s remaining arguments and find them without merit. Concur—Mazzarelli, J.E, Friedman, Sullivan, Catterson and Malone, JJ.